                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF OKLAHOMA

 Mary Lansden Swafford, as trustee for the
 Mary Lansden Swafford GST Exemption
 Residuary Trust, on behalf of herself and all
 others similarly situated,

                              Plaintiff,                                     210-SPS
                                                      Civil Action No. 21-CV-___-___

 v.

 Ovintiv Inc., and Ovintiv Mid-Continent
 Inc.,

                              Defendants.


                              CLASS ACTION COMPLAINT


       Plaintiff Mary Lansden Swafford, as trustee of the Mary Lansden GST Exemption Resid-

uary Trust, on behalf of herself and the Class of all others similarly situated, brings this Class

Action Complaint against Ovintiv Inc. and Ovintiv Mid-Continent Inc. (collectively “Ovintiv”),

and alleges and states the following.

                                   SUMMARY OF ACTION

       1.     Plaintiff and the Class bring claims against Ovintiv concerning Ovintiv’s actual,

knowing, and willful underpayment or non-payment of royalties and oil-and-gas proceeds from

wells through improper accounting methods (such as not paying on the starting price for gas prod-

ucts but instead taking improper deductions) and by failing to account for and pay royalties, all as

more fully described below.

                                JURISDICTION AND VENUE

       2.     This Court has original jurisdiction over the claims asserted in this complaint pur-

suant to 28 U.S.C. § 1332(d) because this is a class action for which the amount in controversy

                                                 1





exceeds the sum of $5,000,000; the members of the Classes number over 100 aggregate members;

and minimal diversity exists because Plaintiff is a citizen of Oklahoma and Defendants are citizens

of Colorado and Delaware. Further, minimal diversity exists because members of the Classes are

citizens of states other than Colorado and Delaware, meaning that members of the Classes are

citizens of different states than Defendants.

       3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because many of the

Class Wells are located in this district.

                                                PARTIES

       4.      Mary Lansden Swafford, an Oklahoma citizen (“Plaintiff”), is trustee of the Mary

Lansden Swafford GST Exemption Residuary Trust, a traditional trust (the “Trust”). The Trust’s

corpus includes royalty interests in at least one Ovintiv-operated well that produces gas: the ELY

0104 1H-18X Well located at 19–1N–4W in Stephens County, Oklahoma. The royalty interests

in that well stem from an oil-and-gas lease for which Ovintiv is lessee and the Trust is lessor as

successor in interest to the original lessor. That lease, attached as Exhibit 1, includes an express

fuel clause entitling the Trust to royalty for all gas used off the leased premises.

       5.      Ovintiv Inc. is a corporation organized under Delaware law with its principal place

of business in Denver, Colorado.

       6.      Ovintiv Mid-Continent Inc. is a corporation organized under Delaware law with its

principal place of business is in Denver, Colorado.

       7.      “Ovintiv,” as used throughout this Complaint, encompasses both Ovintiv Inc. and

Ovintiv Mid-Continent Inc.

       8.      Ovintiv is in the business of producing and marketing oil-and-gas and constituent

products from the wells in which the Class members hold interests.



                                                   2






       9.     Ovintiv and its affiliated predecessors, successors, and current and past employees,

agents, representatives, attorneys, or others acting on their behalf and all those to whose prior

leasehold interests they have succeeded and for whom they are legally liable whether by merger,

assignment, or otherwise shall herein collectively be known as “Defendant” or “Ovintiv.”

       10.    The acts charged in this Complaint as having been done by Ovintiv were authorized,

ordered, or done by officers, agents, affiliates, employees, or representatives, while actively en-

gaged in the conduct or management of Ovintiv’s business or affairs, and within the scope of their

employment or agency with Ovintiv.

                                    CLASS ALLEGATIONS

       11.    Plaintiff brings this action in her own name, as trustee of the Trust, and as a class

action pursuant to Rule 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure on behalf

of the following class (“Class”):

       All non-excluded persons or entities who are royalty owners in Oklahoma oil-and-gas
       wells where Defendants (including their affiliated predecessors and affiliated succes-
       sors) are or were the operator (or a working interest owner who marketed its share of
       gas and directly paid royalties to the royalty owners) during the Claim Period. The
       Class claims relate to or arise from royalty payments for gas and its constituents (such
       as residue gas, natural gas liquids, helium, nitrogen, or drip condensate).

       Excluded from the Settlement Class are: (1) agencies, departments or instrumental-
       ities of the United States of America, including but not limited to the U.S. Depart-
       ment of the Interior (the United States, Indian tribes, and Indian allottees); (2) the
       State of Oklahoma or any of its agencies or departments that own royalty interests;
       (3) Defendants, their affiliates, predecessors, and employees, officers, and directors;
       (4) any publicly traded company or their affiliated entity that produces, gathers,
       processes, or markets gas; (5) overriding royalty owners and others whose interest
       was carved out from the lessee’s interest; (6) royalty owners who have already filed
       and still have pending individual lawsuits for underpayment of royalties against De-
       fendants at the time suit is filed herein; (7) Charles David Nutley, Danny George,
       Dan McClure, Kelly McClure Callant, William L. Galbreath, Verdeen L. Slatten,
       Jack A. Slatten, Verdeen L. Slatten Family Limited Partnership, Neva M. Dorman,
       Ann Ellis Boles, Fischer-Jones, LLC, B.N. Taliaferro, Jr., Jack B. Searle, Tamara
                                                 3






       D. Searle, OGI, Inc., Shepherd Royalty LLC, and their relatives or trusts; and (8)
       officers of the Court.

       12.    The members of the Class are so numerous and geographically dispersed that join-

der of all members is impracticable.

       13.    Ovintiv operates or has operated hundreds, if not thousands, of Class Wells that

produce gas. Ovintiv holds a working interest in these Wells, with at least one, and usually multi-

ple, royalty owners for each well. As a result, the Class contains well over 100 members, if not

thousands of members.

       14.    Ovintiv has within its possession or control records that identify all persons to whom

it (including affiliated predecessors and those for whom it is legally responsible) has paid royalties

from Class Wells during the Class Period.

       15.    The questions of fact or law common to Plaintiff and the Class include, without

limitation, one or more of the following:

              a.      Whether the Trust and members of the Class are beneficiaries of the implied
                      Marketable Condition Rule (MCR), which requires Ovintiv to sever the gas
                      from the ground and to prepare the gas for market at Ovintiv’s sole expense.

                     i.   If so, whether: 1) the Midstream Costs of gathering, compression, dehy-
                          dration, treatment, and processing (GCDTP) are costs associated with
                          preparing the gas for market such that none of them should have been
                          deducted from royalties but all of them were; or 2) whether the market
                          for gas occurs before GCDTP are incurred such that the Class’s claim is
                          only for excessive deductions of Midstream Costs.

                    ii.   If not, whether the Class members were party to a lease that expressly
                          allows deduction of all of the GCDTP Midstream Costs (“Express De-
                          duction Lease” or “ED Lease”), such that these Class members have a
                          claim only for excessive deductions of Midstream Costs, and if so,
                          whether the Midstream Costs actually deducted were excessive in
                          amount.

              b.      Whether Ovintiv paid royalty to the Trust and members of the Class for all
                      valuable constituents coming from their wells and which inured to Ovintiv’s
                      benefit either: (1) through credit toward the Midstream Costs; or (2) by

                                                  4






                      contractual consideration in-kind to a midstream company (such as drip con-
                      densate, helium, liquefied nitrogen, some percentage of residue, some per-
                      centage of fractionated NGLs, plant fuel, or FL&U).

              c.      Whether Ovintiv (including any of its affiliates) paid royalty to the Trust and
                      members of the Class based on a starting price below what Ovintiv or its
                      affiliates received in arm’s-length sales transactions.

              d.      Whether the Class leases contain express fuel clauses.

                    i.   If so, whether Ovintiv failed to pay for the gas from the Class Wells used
                         off the leased premises.

              e.      Whether class-wide damages can be calculated for Plaintiff’s theories of lia-
                      bility.

        16.   Plaintiff is typical of the other Class members because Ovintiv pays royalty to the

Trust and other Class members using common methods. Ovintiv pays royalty based on the net

revenue Ovintiv receives under its gas contracts which terms royalty owners do not know or ap-

prove. The contracts are for services necessary to place the gas and its constituent parts into mar-

ketable condition so they can be sold into recognized, active, and competitive commercial mar-

kets.

        17.   Further, Plaintiff is also typical of the other Class members because the Trust’s oil-

and-gas lease contains an express fuel clause.

        18.   Plaintiff will fairly and adequately protect the interests of the members of the Class.

Plaintiff understands her duties as representative for the Class. Plaintiff has retained counsel com-

petent and experienced in class action and royalty owner litigation.

        19.   This action is properly maintainable as a class action. Common questions of law or

fact exist as to all members of the Class, and those common questions predominate over any ques-

tions solely affecting individual members of such Class. See supra, ¶ 15. There is no need for indi-

vidual members of the Class to testify in order to establish Ovintiv’s liability to or damages sus-

tained by the Trust and members of the Class.

                                                 5






       20.    Class action treatment is appropriate in this matter and is superior to the alternative

of numerous individual lawsuits by members of the Class. Class action treatment will allow a large

number of similarly situated individuals to prosecute their common claims in a single forum, sim-

ultaneously, efficiently, and without duplication of time, expense and effort on the part of those

individuals, witnesses, the courts, and/or Ovintiv. Likewise, class action treatment will avoid the

possibility of inconsistent and/or varying results in this matter arising out of the same facts. No

difficulties are likely to be encountered in the management of this class action that would preclude

its maintenance as a class action and no superior alternative forum exists for the fair and efficient

adjudication of the claims of all the Class.

       21.    Class action treatment in this matter is further superior to the alternative of numer-

ous individual lawsuits by all or some members of the Class. Joinder of all of the Class and the

members would be either highly impracticable or impossible. And the amounts at stake for the

individual Class members, while significant in the aggregate, would be insufficient to enable them

to retain competent legal counsel to pursue claims individually. In the absence of a class action in

this matter, Ovintiv will likely retain the benefit of its wrongdoing.

                               GAS INDUSTRY BACKGROUND

       22.    The members of the Class own royalty interests in wells that produce gas and con-

stituents that are transformed into marketable products and sold into the established commercial

markets for those products.

       23.    Ovintiv’s method for calculating the royalty owed to the members of the Class is

subject to uniform accounting procedures and implied marketable product law.

       24.    Oklahoma law requires the lessee to bear all of the costs of placing gas and its con-

stituents into “Marketable Condition” products.



                                                  6






       25.    Gas and its constituent parts are marketable products only when they are in the

physical condition to be bought and sold in a commercial marketplace.

       26.    Only after a given product is marketable does a royalty owner have to pay its pro-

portionate share of the reasonable costs to get a higher enhanced value or price for that particular

product.

                                 The Lessor-Lessee Relationship

       27.    The lessor owns minerals, including oil and gas; the lessee has the money, labor,

and know-how to extract, condition, and market those minerals. The lessor and lessee enter into

a lease that allows the lessee to take the minerals from the lessor’s land. The usual revenue split

from a well was 1/8th to the lessor (royalty owner) and 7/8ths to the lessee. As the risk of finding

oil and gas has diminished over time, due to the prevalence of wells delineating the field, better

seismic technology, and increased efficiency of drilling rigs, royalty owners on more recent leases

have received 3/16th or even 1/4th of the revenue.

       28.    But, oil-and-gas companies have used undisclosed, internal accounting practices to

try to keep for themselves as much of the well revenue as possible. These accounting practices are

at the heart of every oil-and-gas royalty case.

       29.    Rather than adopting transparency in its royalty-calculation formula, Ovintiv, like

most lessees, has guarded its production and accounting processes as confidential or proprietary,

thereby, depriving the royalty owners of information necessary to understand how Ovintiv calcu-

lates royalties. Consequently, the royalty owner is unaware of the lessee’s actual practices, thereby

enabling the lessee to breach the oil-and-gas lease without accountability.

       30.    If and when one or more of the royalty owners learn of the “breach,” the royalty

owner has only three options—all of which are poor: (1) confront the lessee and maybe get paid

while the lessee continues to retain improperly garnered gas revenues from thousands of other

                                                  7






unknowing royalty owners; (2) do nothing since the “breach” only results in a modest yearly loss

and the expense of individual litigation would exceed the recovery, if any; or (3) file a class action

lawsuit which will persist for years and probably will not recover the full loss. In short, if the lessee

breaches, it may never be held accountable; and if a royalty owner complains, the lessee will still

come out ahead because an individual case is not worth much and a class action rarely requires

100% repayment to royalty owners plus prejudgment interest, plus attorneys’ fees and expenses.

The class action is the best of the three options, hence the filing of this class action lawsuit.

             Residue Gas, Helium, Nitrogen and Natural Gas Liquids Production

       31.     The gas is gathered from each well, dehydrated and compressed, through under-

ground gathering lines crossing many miles of land to processing plants where the raw gas is trans-

formed into two primary products: methane and fractionated natural gas liquids (“NGLs”). Once

homogenized as fungible products, the residue gas and NGLs are sold in the commercial market.

                       Wellhead (Basic Separation and Gas Measurement)

       32.     The diagram below illustrates the gas conditioning process:




See http://www.kgs.ku.edu/Publications/Oil/primer13.html (last visited Sept. 11, 2019).




                                                   8






     33.         Wells produce oil, gas, and a host of other products, such as water, helium, nitro-

gen, etc., all mixed together in the gas stream.11 After the stream comes out of the ground, it enters

the free water knockout (a/k/a three-phase separator) which separates the products by gravity,

water at the bottom, oil in the middle, and gas going out the top. Due to the low technology, the

separator is not expensive (the “separation cost”). The gaseous mixture (with helium, nitrogen,

NGLs, and other gaseous substances) passes from the separator into the gas line.22 The remaining

fluid goes through the heater-treater where heat, gravity segregation, chemical additives and elec-

tric current break down the mixture more clearly in oil and water. The heater-treater is installed,

maintained and takes fuel to operate (the “heater-treater cost”). The water is drained off and sent

for salt water disposal. The oil that is separated at the wellhead is collected in a tank, usually

trucked out and sold (the payment of oil royalties is not at issue in this action).

           34.   Since production over time depletes the pressure of a well, on rare occasion, on-

lease compressors are installed to suction gas out of the well or to move the gaseous mixture down

the gathering lines. But when they are installed, their use requires fuel (the “on-lease compression”

or “vacuum compression” cost).

           35.   The gaseous mixture produced from a single well cannot be processed economi-

cally, so the mixtures from many wells are “gathered” together through gathering lines and



                               
11
   Hydrocarbons can vary in chemical makeup (from simple methane to complex octane) and in
form (from pure gaseous state to liquid condensate). The non-hydrocarbon makeup of the well-
stream that includes natural gas can also include gases such as helium, sulfur, carbon dioxide, and
nitrogen. This mixture of many gaseous elements and substances is often referred to as the “gas
stream” or just “gas.”
22
   A minute portion of this raw gas may be used on a few leased lands to heat the farm house
pursuant to a free gas clause in the lease. Although title to the gas sometimes is purportedly trans-
ferred, this is not a true sale. Some producers sell less than 3% of the raw gas to a local irrigator
during the summer months for agricultural purposes, but this is not the economic market for which
the wells are drilled.
                                                  9






delivered to a processing plant for transformation into marketable products and sale into commer-

cial markets. This results in a gathering cost (G). The below diagram provides an overview of the

midstream services deduction process. Ovintiv does not improperly deduct from royalty any of the

costs before the gathering line inlet.

                            Midstream Services (GCDTP) Deductions




       36.     As the gaseous mixture from each well enters the gathering line, it flows into a meter

run where the mixture is measured for both volume (in Mcf) and quality (Btu content) (combined,

“gas measurement,” in MMBtu). The meter run must be constantly maintained to record accurate

measurements.

       37.     Gathering pipelines are usually made of metal that could be corroded by water va-

por (and other corrosive gases) in the gaseous mixture, so a glycol dehydrator is used to remove

the water vapor. This results in a dehydration cost (D).

       38.     Gas will not move downstream from the well unless it is pressurized sufficiently to

overcome the in-line back pressure and friction in the gathering line. So large gas compressors are
                                                 10






installed to move the gas from the gathering line inlet to the processing plant. These compressors

are expensive and require fuel to operate. This results in a compression cost (C).

       39.      The gathering pipelines themselves cost money to lay and maintain, though most

have been in place for decades. Gas condensate (gas condensed into liquid as it cools and is pres-

surized) (“Drip Condensate”) is collected at points along the gathering lines as a result of cleaning

or “pigging the line” and is captured for fractionation and sale later. Generally lessees pay no

royalty on the revenue generated from the sale of the drip condensate.

       40.      Finally, gathering lines leak, especially as they age, resulting in lost and unac-

counted for gas (“L&U”). Lessees pay no royalty on the volume of L&U.

                                      Natural Gas Processing

       41.      Once a sufficient amount of the gas mixture from multiple wells (and often from

multiple gathering systems) is gathered, the mixture enters the inlet of the processing plant where

the mixture will be transformed into methane and mixed NGLs.

       42.      Lessees, such as Ovintiv, use gas processing plants that either they or a third party

own. Usually an unrelated third party owns the processing plant but the plant may also be owned

in whole or in part by a lessee.

       43.      The plant removes impurities that remain in the mixture, such as carbon dioxide,

nitrogen, or sulfur, before the mixture can be processed. This incurs a “treatment cost” (T).

       44.      The final cost, processing (P), involves services to transform the gas mixture into

methane gas (also called “residue gas”), NGLs raw make, and in the Panhandle of Oklahoma,

crude helium.

                a.     Methane must meet the quality standards for long-haul pipeline transmission
                       set by the Federal Energy Regulatory Commission (“FERC”) which is called
                       “pipeline quality gas”.



                                                 11






               b.      The raw make NGLs are used as a feedstock in the petrochemical and oil
                       refining industries; they are a more valuable commodity than methane. To
                       separate the NGLs from the gaseous mixture, they are cooled to tempera-
                       tures lower than minus 150qF (the “Cryogenic or cooling process”). The
                       NGLs move into a liquids pipeline and processed by a fractionator into their
                       marketable products: ethane; propane; butanes; and pentanes plus. In the gas
                       contracts, this process incurs a “T&F” or “fractionation” fee, even though
                       lessees sometimes give away the NGLs in keep-whole agreements as consid-
                       eration for other services the midstream company provides.

               c.      Helium is processed into Grade A helium at new processing plants or into
                       crude helium (contaminated with nitrogen) at older plants which is then pro-
                       cessed into Grade A helium at a nearby helium processor (often a few hun-
                       dred feet away).

       45.     This total processing system involves expensive equipment and requires fuel to op-

erate (collectively, the “processing charge” and/or “plant fuel”). Lessees do not pay royalty on

plant fuel, even though it comes from Class Wells.

       46.     At the tailgate of the processing plant, at least two products emerge: (1) residue gas

(or methane gas); and, (2) NGLs (usually a mixture of NGLs, known as “raw make” or “Y”

grade). In helium rich production areas, Grade A or crude helium, along with liquefied nitrogen

also emerges. But none of these products are commercially marketable at that point.

                              Marketable Condition for the Products

       47.     Methane Gas. Methane gas (or residue gas) is commercial quality (a/k/a “pipeline

quality”) at the tailgate of the processing plant only after it is further pressurized to enter the trans-

mission line by a booster compressor (the “booster compression” cost).

       48.     NGLs. The raw mixture of NGLs at the tailgate of the processing plant is not com-

mercially marketable. It must be fractionated into commercially marketable products – ethane,

propane, butane, isobutene, natural gasoline, etc. In computing royalty for NGLs, Ovintiv im-

properly deducts processing fees and/or other costs (such as transportation and fractionation,

T&F) needed to reach commercially marketable fractionated NGLs.


                                                   12






       49.     Drip Condensate. Drip Condensate is recovered on the gathering lines and at the inlet

to the processing plant, and is essentially in marketable condition when collected.

       50.     Other Products. In some areas of the country (e.g., in the Hugoton Field, which

stretches across Southwest Kansas, the Oklahoma Panhandle, the Texas Panhandle, and into parts

of Wyoming), helium is produced in commercial quantities and recovered, along with liquefied

nitrogen. Other areas of the country produce sulfur and carbon dioxide in commercial quantities.

When such products are available in commercial quantities, processing and treatment plants re-

cover these valuable constituents but for them, historically, lessees pay little or nothing to the roy-

alty owners. Royalty owners should be paid for the gas and all constituents taken.

                                          Sale of Products

       51.     To turn the marketable products into money, the producer sells them (or contracts

to have them sold) in the commercial market place in an arm’s length transaction. No money

exchanges hands until the residue gas is sold at the Index pool, the fractionated NGLs at OPIS,

and any other marketable products at the prices established by their respective commercial mar-

kets. Lessees attempt to obscure this fact with self-serving language in gas marketing contracts

about title transfer or even by creating a wholly owned affiliate to manufacture a fictitious “sale”

before the gas reaches commercial quality for sale.

       52.     The “starting price” for gas products is always achieved, as it must be, at a commer-

cial market price. All of the gas contracts express the commercial market price in one of two ways:

(a) a market price, called an “Index” price for residue gas and “OPIS” price for fractionated NGLs,

or (b) a “weighted average sales price” or “WASP” achieved at the same residue Index market or

OPIS market. The difference stems from Ovintiv’s market power to, over time, obtain above “In-

dex” or “OPIS” price in its arm’s length sale. Whichever starting price is used in an arm’s length



                                                  13






transaction, that price is the highest and best reasonable price for the valuable gas products. If

Other Products are also produced, they are and must be also priced in a commercial market.

       53.     Affiliate gas contracts are not arm’s-length sales in a commercial market. Instead,

the later arm’s-length sale by the affiliate in the commercial market is the true sale that should be

used as the “starting price” for marketable condition gas products.

               a.     Some lessees contract with affiliated gathering companies or other affiliated
                      gas service providers before the products (residue gas and/or NGLs) are in
                      Marketable Condition in an effort to: (1) artificially, and improperly, create
                      a commercial market where none truly exists so they may justify deducting
                      costs from royalty, or not paying for all of the gas or constituent products
                      produced; (2) charge “marketing fees” to royalty owners even though the
                      lessee is already obligated under the lease to prepare the gas for market and
                      market the gas and constituent products; and/or (3) pay on the lower les-
                      see/affiliate sale price and not the higher affiliate/third party price.

               b.     WASP involves a pool of sales transactions to third parties (and/or affiliates)
                      and combines the prices paid by those third parties (and/or affiliates) to ar-
                      rive at a “weighted average sales price.” Lessees can manipulate this process
                      by using lower lessee/affiliate sales prices for part of the pool price, rather
                      than all third party arm’s length sale prices.

       54.     Fictitious “sales” (also known as sham sales or conditional sales) are created by

lessees in an effort to pass off a non-commercial market sale as if it should be the starting point for

royalty payments. But none of these efforts comport with economic reality or are in good faith

with respect to royalty owners. For instance:

               a.     Anything of value can be sold at any place and in any condition.

               b.     Gas and other minerals can and are routinely sold in the ground, but they
                      are not in marketable condition.

               c.     Gas could be sold at the bottom of the hole when it is severed from the sur-
                      rounding rock and enters the downhole pipe. Although a contract driller
                      might be willing to accept some percentage of the future sale of oil or gas in
                      the real marketplace as compensation for his drilling services, that agreement
                      does not make the transaction a real market sale.

               d.     Gas could be sold “at the wellhead” when the gas is severed from the surface.
                      Although a contract operator might be willing to accept some percentage of

                                                  14






                    the future sale of oil or gas in the real marketplace as compensation for his
                    well operating services, that transaction does not make it a real market sale.

             e.     Gas also could be sold at the gathering line inlet when the gas enters the
                    gathering line and changes custody. Although a contract gatherer might be
                    willing to accept some percentage of the future sale of gas in the real market-
                    place as compensation for his gathering services, that transaction does not
                    make it a real market sale.

             f.     Gas also could be sold at the processing plant inlet when custody of the gas
                    changes to the processing plant. Although a contract processor might be will-
                    ing to accept some percentage of the future sale of gas in the real marketplace
                    as compensation for his processing services, that transaction does not make
                    it a real market sale.

             g.     The lessee could simply pay for all of these services with monetary fees or
                    in-kind contributions of all or part of the valuable constituents. But the struc-
                    ture of the transaction does not change the fact that the services are necessary
                    to prepare the gas and valuable constituents for the first real sale into the
                    commercial market – Index or OPIS.

             h.     Nor does a contract saying title transfers at a custody transfer point create a
                    sale of marketable products in a real commercial market. Some gas contracts
                    with Midstream companies that provide GCDTP services purport to do that,
                    but other parts of the gas contract demonstrate that it is a poorly attempted
                    legal sleight of hand as (i) the risk of loss that usually passes with a true title
                    transfer and market sale does not happen; (ii) the cost of future downstream
                    services that usually passes with a true title transfer and market sale does not
                    happen; (iii) the starting price that would occur with a true title transfer and
                    market sale does not happen. Indeed, the paper title transfer is unnecessary
                    to receiving the Midstream services as the gas could (and sometimes does)
                    receive the exact same Midstream services without the paper title transfer.

             i.     All of the gas contracts implicitly recognize this paper title transfer fiction,
                    as the starting price for gas products always is at the Index and OPIS market
                    pool as previously described.

             j.     Midstream services providers are not buyers and resellers of raw gas. They
                    are service providers that convert raw gas into pipeline quality gas so it can
                    enter the Index or OPIS market pools. Indeed, they are called Midstream
                    servicers, not Midstream purchasers.

                    Different Ways Ovintiv Underpays Royalty Owners

      55.    The extraordinarily large dollars at stake and the one-sided nature of the gas lessor-

lessee relationship are constant temptations to lessees to wrongfully retain gas revenues. All


                                                15






payment formulas, all affiliate and non-affiliate contractual relationships, and all calculations are

firmly kept in the exclusive control of lessees, and they involve undisclosed accounting and oper-

ational practices. As a result, there are many ways that royalty owners are underpaid on their

royalty interests, and they never know it. The common thread through all of these schemes is that

they are typically buried in the internal lessee accounting systems or royalty-payment formulas.

       56.    Ovintiv represents the royalty calculation on the form of a monthly check stub it

sends each royalty owner. The check stub shows each royalty owner’s interest and taxes (which

are not in dispute here), and volume, price, deductions, and value, all of which are disputed.

       57.    Ovintiv underpays royalty to the Trust and other Class Members in one or more of

the following ways:

              a.      Residue Gas. The starting price paid for residue gas should be an arm’s length,
                      third party market sales price for residue gas at pipeline quality. All of Ovin-
                      tiv’s gas contracts will show this to be true. But, instead of paying on that
                      gross competitive price, Ovintiv pays on a net price after directly taking or
                      allowing midstream companies to indirectly take Midstream Services deduc-
                      tions (both monetary fees and in-kind volumetric deductions).

              b.      NGLs. The starting price paid for fractionated NGLs should be an arm’s
                      length, third party market sales price for ethane, propane, normal butane,
                      iso-butane, and pentane plus (a/k/a natural gasoline). All of Ovintiv’s gas
                      contracts will show this to be true. But instead of paying on that gross com-
                      petitive price, Ovintiv pays royalty (i) for only some of the NGLs produced
                      (some is lost and unaccounted for in the gathering process, lost in plant fuel
                      or compression fuel); (ii) after deducting processing fees and expenses (often
                      keeping in-kind a Percentage of the Proceeds (“POP”) of the fractionated
                      NGLs as payment for the processing services); and, (iii) after reducing pay-
                      ment by T&F.

              c.      Drip Condensate. The Trust’s and Class Members’ wells produce heavy hy-
                      drocarbons that condense in the pipeline. Ovintiv (or a third-party on behalf
                      of Ovintiv (gatherers and/or processors)) recovers those hydrocarbons for
                      sale. Ovintiv fails to pay any royalty for that Drip Condensate.

              d.      Other Products. Helium is contained in the well-stream produced from the
                      Trust’s and many Class Members’ wells, but Ovintiv: (i) fails to pay royalty
                      for all of the helium produced (some is lost and unaccounted for in the gath-
                      ering and processing process); (ii) deducts processing fees and costs even
                      though the helium is not yet in commercial grade; and (iii) pays at a lower
                                                 16






                      than commercial Grade A price. Often times, Ovintiv does not pay any roy-
                      alty at all for Helium, for liquid nitrogen, or other products taken from the
                      Trust’s and the Class Members’ wells.

       58.    Ovintiv underpays all other Class Members from whom Ovintiv is legally and ex-

pressly authorized in the terms of the oil and gas lease to deduct post-production midstream ser-

vices costs, by taking excessive deductions under midstream Services contracts that allow exces-

sive monopoly charges for GCDTP services.

       59.    Ovintiv also underpays Class Members by failing to pay royalties on fuel used off

the lease premises despite express contractual obligations to do so.

       60.    The underpayment and non-payment of royalties are done with Ovintiv’s actual and

willful knowledge and intent.

       61.    Ovintiv is well familiar with the fact that many other producers in Oklahoma have

resolved the same claims for hundreds of millions, if not billions, of dollars or have changed their

royalty payment practices to cease improperly deducting.

       62.    Nevertheless, Ovintiv continues its improper payment practices with actual and

willful knowledge and intent.

                                      CAUSE OF ACTION
                                      BREACH OF LEASE

       63.    The allegations set forth above are incorporated herein by reference.

       64.    The Trust and the other Class Members are parties to written, fully executed, oil-

and-gas leases with Ovintiv, and those leases include implied covenants requiring Ovintiv to pre-

pare the gas and its constituent parts for market at Ovintiv’s sole cost. And any express fuel clauses

required Ovintiv to pay royalty on fuel used off the leased premises. The leases also place upon

Ovintiv the obligation to properly account for and pay royalty interests to royalty owners under

the mutual benefit rule and good faith and fair dealing.


                                                 17






       65.        At all material times, the Trust and the Class members have performed their terms

and obligations under the leases.

       66.        Ovintiv breached the terms of the leases, including the implied covenants, by its

actions and/or inactions in underpaying royalty or not paying royalty on all products sold from

the gas stream.

       67.        As a result of Ovintiv’s breaches, the Trust and the Class members have been dam-

aged through underpayment of the actual amounts due.

       68.        Further, the Trust and the Class members have been damaged by Ovintiv’s failure

to pay for gas used off the leased premises, which is a breach of the express fuel clauses.

       69.        The Trust and the Class are entitled to the actual damages caused by Ovintiv’s

breaches and are further entitled to statutory interest and other allowable damages imposed by

Oklahoma law, including punitive damages. See OKLA. STAT. tit. 52, § 570.1 et seq.



                                        PRAYER FOR RELIEF

       Wherefore, premises considered, Plaintiff seeks:

             a.      An order certifying and allowing this case to proceed as a class action with Plain-
                     tiff as class representative for the Class and its undersigned counsel as class coun-
                     sel for the Class;

             b.      An order requiring Defendants to pay the Trust and all Class members actual
                     damages to fully compensate them for losses sustained as a direct, proximate,
                     and/or producing cause of Defendants’ breaches and/or unlawful conduct in-
                     cluding, without limitation, the compound interest required by Oklahoma law;

             c.      An order requiring Defendants to pay the Trust and the Class’s attorney’s fees
                     and litigation costs as provide by statute; and

             d.      Such costs and other relief as this Court deems appropriate.




                                                    18






    Respectfully Submitted,

    /s/ Reagan E. Bradford_____________
    Reagan E. Bradford, OBA #22072
    Ryan K. Wilson, OBA #33306
    BRADFORD & WILSON PLLC
    431 Main Street, Suite D
    Oklahoma City, OK 73102
    Telephone: (405) 698-2770
    Facsimile: (405) 234-5506
    reagan@bradwil.com
    ryan@bradwil.com

    COUNSEL FOR PLAINTIFF




     19

